UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7556


JEFFREY ROBINSON,

                 Petitioner – Appellant,

          v.

G. J. BRANKER,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-hc-02138-BO)


Submitted:   January 31, 2014              Decided:   February 12, 2014


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin Steed Finholt, NORTH CAROLINA PRISONER LEGAL SERVICES,
INC., Raleigh, North Carolina, for Appellant.        Mary Carla
Hollis, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jeffrey Robinson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues       a     certificate      of     appealability.            See     28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent        “a    substantial       showing     of     the   denial     of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard        by    demonstrating        that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see      Miller-El    v.   Cockrell,     537 U.S. 322,    336-38

(2003).          When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

                 We have independently reviewed the record and conclude

that Robinson has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    deny       Robinson’s      motion   for      appointment      of   counsel.        We

dispense         with     oral    argument      because     the     facts    and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3